Citation Nr: 1707383	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In March 2011, the Veteran had a video conference hearing with a Veterans Law Judge who is no longer employed by the Board.  The Board informed the Veteran that he had the option to have another hearing before a new Veterans Law Judge who would participate in any decision made on his appeal.  However, in April 2015, the Veteran declined that option and requested that the appeal be decided on the evidence of record, including the transcript of the March 2011 hearing.  

This case was previously before the Board most recently in July 2016 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2016 remand, in August 2016 a VA medical opinion was obtained regarding the etiology of the Veteran's left knee disorder.  The examiner rendered the opinion that it was less likely than not that the Veteran's left knee disorder was incurred in or caused by the claimed in-service injury, event or illness.  

The examiner noted that the Board had made a favorable finding that the Veteran's knee was sound upon entrance into the military.  The examiner reported that there was a history of left knee injury while in the military but thorough workup of that knee, including x-ray and arthrogram, did not show any significant damage.  There were no records during military service indicating that this was a chronic or frequently recurrent problem indicating a disability of the knee.  The examiner noted that upon discharge in 1980 the Veteran stated he did not have knee problems and the knee exam was normal.  The examiner reported that post service the Veteran worked several physical jobs, including lumberjack, automobile repair, and plumbing/home repair.  The examiner stated that the Marcy 2014 VA examination indicated that the Veteran was still working as a plumber.  The examiner reported that the first record of a left knee problem was in 2005, 25 years after service.  There were no new records submitted since March 2014 showing evidence that indicates the Veteran was seeking treatment or evaluation for left knee pain after leaving the military until 2005.  The examiner concluded that with no objective evidence of a nexus of knee condition in the military to the knee condition diagnosed in 2005 it was not possible to make a case for connecting the military service and the problem and the knee problem diagnosed 25 years later.  

The Board finds the medical opinion inadequate.  The examiner relied on a lack of a medical diagnosis for a left knee disorder for 25 years from separation from service; however, the examiner did not comment on the significance of the Veteran's application for service connection for a left knee disorder shortly after separation from service in October 1980.  The examiner also did not comment on the significance of the Veteran's competent reports that he continued to have knee problems/pain since his in service injury.  Lastly, although the examiner reports that the Veteran was employed in physical jobs since service, the examiner does not discuss the significance of the physical jobs and the development of a knee disorder or provide an opinion regarding the likelihood that the post service jobs caused the Veteran's knee disability as opposed to the Veteran's active service.  

As the opinion is inadequate, the Board finds that it must remand the claim to obtain an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran receives consistent treatment from VA.  As the claim is being remanded, obtain and associate with the claims file VA treatment records regarding the Veteran dated since July 2016.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his left knee disorder dated since July 2016.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure the same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Thereafter, obtain an addendum opinion from the examiner who conducted the March 2014 VA knee examination and who prepared the August 2016 medical opinion or, if unavailable, the Veteran should be afforded a new VA examination.  If the March 2014 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

a. The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any current left knee disorder is related to the Veteran's active duty service.  The examiner is reminded that the Board has made a favorable finding that the presumption of soundness was not rebutted in this case, and therefore, the Veteran is presumed to have been free of any defect, including a left knee disorder, at the time of entry to service.

b. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

In rendering the opinion the examiner should comment on the significance of the application for benefits shortly after separation from service, the Veteran's competent report of knee problems/pain since service, and the relative impact of the Veteran's physical jobs since separation from service on his knee disorder. 

The rationale for all opinions expressed should be provided.

3.  After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

